J-S46042-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
           v.                             :
                                          :
KYLE J. WILLIAMS,                         :
                                          :
                 Appellant                :           No. 3176 EDA 2014

               Appeal from the PCRA Order October 31, 2014
           in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No. CP-51-CR-0401451-2005

BEFORE: MUNDY, OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED MAY 11, 2016

     Kyle J. Williams (“Williams”) appeals from the dismissal of his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. This matter is again before this panel after

the Supreme Court of Pennsylvania vacated our decision in light of the

United States Supreme Court’s decision in Montgomery v. Louisiana, 136

S. Ct. 718 (2016), concluding that its holding in Miller v. Alabama, 132 S.

Ct. 2455 (2012),1 applies retroactively.      We reverse the Order, vacate

Williams’s judgment of sentence, and remand for resentencing.




1
   In Miller, the Supreme Court held that sentencing schemes, which
mandate life in prison without parole for defendants who committed their
crimes while under the age of eighteen, violates the Eighth Amendment’s
prohibition on “cruel and unusual punishments.” Miller, 132 S. Ct. at 2460.
The Supreme Court reasoned that, in light of a juvenile’s diminished
culpability and heightened capacity for change, mandatory juvenile
sentencing schemes pose too great a risk of disproportionate punishment, in
contravention of the Eighth Amendment. Id. at 2469.
J-S46042-15


      In 2006, following a jury trial, Williams was convicted of murder of the

first degree, criminal conspiracy, carrying a firearm without a license,

possessing an instrument of crime, and persons not to possess firearms.2

The trial court sentenced Williams to a mandatory term of life in prison

without the possibility of parole.

      This Court affirmed the judgment of sentence, and the Pennsylvania

Supreme      Court    denied   Williams’s   Petition    for   Allowance     of   Appeal.

Commonwealth v. Williams, 954 A.2d 44 (Pa. Super. 2008) (unpublished

memorandum), appeal denied, 964 A.2d 2 (Pa. 2009).

      On January 4, 2010, Williams filed a timely, pro se, PCRA Petition.

Following a procedural history not relevant to this appeal, the PCRA court

appointed Williams counsel.        Appointed counsel filed an Amended PCRA

Petition challenging Williams’s life in prison without parole sentence pursuant

to Miller, and raising ineffectiveness of counsel claims.            Thereafter, the

PCRA court issued a Notice of Intent to Dismiss pursuant to Pa.R.Crim.P.

907. The PCRA court then dismissed Williams’s Petition.

      This    panel    affirmed   the   dismissal,      concluding   that    Williams’s

ineffectiveness claims were without merit, and Miller did not apply

retroactively to juveniles in Pennsylvania whose judgments of sentence were


2
  Williams was 17 years old at the time he             committed the murder. The
victim died of two gunshot wounds to the               back of the head. Williams
subsequently confessed to his involvement in           the shooting, and stated that
he had killed the victim because the victim            had robbed him of a couple
hundred dollars.


                                     -2-
J-S46042-15


final at the time Miller was decided.       See Commonwealth v. Williams,

131 A.3d 108 (Pa. Super. 2015) (unpublished memorandum at 3-8).

      Williams filed a Petition for Allowance of Appeal. On March 1, 2016,

our Supreme Court granted the Petition, vacated this Court’s decision solely

as to Williams’s Miller claim, and remanded for further proceedings based

upon the United States Supreme Court’s decision in Montgomery.            See

Commonwealth v. Williams, 2016 WL 797985, at *1 (Pa. 2016).

      In Montgomery, the United States Supreme Court held that its

decision in Miller applies retroactively.    Montgomery, 136 S. Ct. at 736;

see also Commonwealth v. Secreti, 2016 PA Super 28, at **5-6 (Pa.

Super. 2016) (noting that Montgomery rendered the Miller rule of law

retroactive).

      Here, the trial court sentenced Williams, who was a juvenile at the

time of the murder, to a mandatory sentence of life in prison without the

possibility of parole. Thus, based upon Montgomery, we conclude that (1)

Miller applies retroactively to Williams’s sentence; (2) Williams’s sentence is

unconstitutional under Miller; and (3) Williams is entitled to a new

sentencing hearing in accordance with Commonwealth v. Batts, 66 A.3d




                                  -3-
J-S46042-15


286 (Pa. 2013).3 See Secreti, 2016 PA Super 28, at **4-5.

      Accordingly, we reverse the PCRA court’s Order dismissing Williams’s

Petition,   vacate   Williams’s   judgment   of   sentence,   and   remand    for

resentencing in accordance with Batts, supra.

      Order reversed. Judgment of sentence vacated. Case remanded for

resentencing. Jurisdiction relinquished.




3
  “Miller requires only that there be judicial consideration of the appropriate
age-related factors set forth in that decision prior to the imposition of a
sentence of life imprisonment without the possibility of parole on a juvenile.”
Batts, 66 A.3d at 296.

      [A]t a minimum [the trial court] should consider a juvenile’s age
      at the time of the offense, his diminished culpability and capacity
      for change, the circumstances of the crime, the extent of his
      participation in the crime, his family, home and neighborhood
      environment, his emotional maturity and development, the
      extent that familial and/or peer pressure may have affected him,
      his past exposure to violence, his drug and alcohol history, his
      ability to deal with the police, his capacity to assist his attorney,
      his mental health history, and his potential for rehabilitation.

Id. at 297. “[T]he imposition of a minimum sentence taking such factors
into account is the most appropriate remedy for the federal constitutional
violation that occurred when a life-without-parole sentence was mandatorily
applied to [the a]ppellant.” Id.; see also Montgomery, 136 S. Ct. at 736
(stating that “[a]llowing those offenders to be considered for parole ensures
that juveniles whose crimes reflected only transient immaturity—and who
have since matured—will not be forced to serve a disproportionate sentence
in violation of the Eighth Amendment.”).


                                   -4-
J-S46042-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/11/2016




                          -5-